Exhibit 10.1

 

NEKTAR THERAPEUTICS

(a Delaware corporation)

 

$275,000,000

3.25% Convertible Subordinated Notes due 2012

 

PURCHASE AGREEMENT

 

September 22, 2005

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

4 World Financial Center

New York, New York 10080

 

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

    As Representatives of the several Initial Purchasers

 

Ladies and Gentlemen:

 

Nektar Therapeutics, a Delaware corporation (the “Company”), confirms its
agreement with each of the Initial Purchasers named in Schedule 1 hereto
(collectively, the “Initial Purchasers,” which term shall also include any
initial purchaser substituted as hereinafter provided in Section 8 hereof), for
whom Merrill Lynch, Pierce, Fenner & Smith Incorporated and Lehman Brothers Inc.
are acting as representatives (in such capacity, the “Representatives”), with
respect to the issue and sale by the Company and the purchase by the Initial
Purchasers, acting severally and not jointly, of the respective principal
amounts set forth in said Schedule 1 of $275,000,000 aggregate principal amount
of the Company’s 3.25% Convertible Subordinated Notes due 2012 (the “Firm
Notes”), and with respect to the grant by the Company to the Initial Purchasers,
acting severally and not jointly, of the option described in Section 2(b) hereof
(the “Option”) to purchase all or any part of an additional $40,000,000
principal amount of the Company’s 3.25% Convertible Subordinated Notes due 2012
(the “Optional Notes” and, together with the Firm Notes, the “Notes”).

 

The Notes will be convertible into fully paid, nonassessable shares of common
stock of the Company, par value $0.0001 per share (the “Common Stock”), on the
terms, and subject to the conditions, set forth in the Indenture (as defined
below). As used herein, “Conversion Shares” means the shares of Common Stock
into which the Notes are convertible. The Notes will be issued pursuant to an
Indenture (the “Indenture”) to be dated as of the First Delivery Date (as
defined in Section 2(a)), between the Company and J.P. Morgan Trust Company,
National Association, as trustee (the “Trustee”).



--------------------------------------------------------------------------------

The Notes will be offered and sold without being registered under the Securities
Act of 1933, as amended (the “Securities Act”), in reliance on exemptions
therefrom. The Company has prepared and delivered to each Initial Purchaser
copies of a preliminary offering memorandum dated September 21, 2005 (the
“Preliminary Offering Memorandum”) and has prepared and will deliver to each
Initial Purchaser, on the date hereof or the next succeeding day, copies of a
final offering memorandum dated September 22, 2005 (the “Final Offering
Memorandum”), each for use by such Initial Purchaser in connection with its
solicitation of purchases of, or offering of, the Notes. “Offering Memorandum”
means, with respect to any date or time referred to in this Agreement, the most
recent offering memorandum (whether the Preliminary Offering Memorandum or the
Final Offering Memorandum, or any amendment or supplement to either such
document) which has been prepared and delivered by the Company to the Initial
Purchasers in connection with their solicitation of purchases of, or offering
of, the Notes. As used herein, the terms “Preliminary Offering Memorandum,”
“Final Offering Memorandum” and “Offering Memorandum” shall include in each case
the documents incorporated by reference therein.

 

Holders of the Notes (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Resale Registration
Rights Agreement, dated the First Delivery Date, between the Company and the
Initial Purchasers (the “Registration Rights Agreement”), pursuant to which the
Company will agree to file with the Securities and Exchange Commission (the
“Commission”) a shelf registration statement pursuant to Rule 415 under the
Securities Act (the “Registration Statement”) covering the resale of the Notes
and the Conversion Shares, and to use its best efforts to cause the Registration
Statement to be declared effective.

 

This Agreement, the Indenture, the Notes and the Registration Rights Agreement
are referred to herein collectively as the “Operative Documents.”

 

Capitalized terms used herein without definition have the respective meanings
specified in the Offering Memorandum.

 

1. Representations, Warranties and Agreements of the Company. The Company
represents and warrants to each Initial Purchaser as of the date hereof and as
of each Delivery Date (as defined in Section 2(b)) and agrees with each Initial
Purchaser, as follows:

 

(a) Each of the Preliminary Offering Memorandum and the Offering Memorandum, did
not as of its respective date, and the Offering Memorandum will not as of a
Delivery Date (as defined in Section 2(b)), contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty as to information contained in or omitted from the Preliminary

 

2



--------------------------------------------------------------------------------

Offering Memorandum or the Offering Memorandum in reliance upon and in
conformity with written information furnished to the Company by or on the behalf
of any Initial Purchaser through the Representatives specifically for inclusion
therein.

 

(b) Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 6 and their compliance with the agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Notes to the Initial Purchasers and the offer, resale and delivery of the
Notes by the Initial Purchasers in the manner contemplated by this Agreement,
the Indenture, the Registration Rights Agreement and the Offering Memorandum, to
register the Notes or the Conversion Shares under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).

 

(c) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which its ownership or lease of property or the conduct of
its businesses requires such qualification (except for where the failure to be
so qualified would not have a material adverse effect on the affairs,
management, business, properties, financial condition, results of operations or
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”)), and has all power and authority necessary to own or hold its
properties and to conduct the businesses in which it is engaged, as described in
the Offering Memorandum.

 

(d) Each subsidiary of the Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
incorporation, is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of its businesses requires such qualification (except
for where the failure to be so qualified would not have a Material Adverse
Effect) and has all power and authority necessary to own or hold its properties
and to conduct the businesses in which it is engaged, as described in the
Offering Memorandum; except as otherwise disclosed in the Offering Memorandum,
all of the issued and outstanding capital stock of each subsidiary of the
Company has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equity; none of the outstanding shares of capital stock of any such
subsidiary was issued in violation of the preemptive or similar rights of any
securityholder of such subsidiary.

 

(e) The authorized, issued and outstanding capital stock of the Company, as of
June 30, 2005, is as set forth in the Offering Memorandum under the column
entitled “Actual” under the caption “Capitalization,” and all of the issued and
outstanding shares of capital stock of the Company have been duly

 

3



--------------------------------------------------------------------------------

authorized and validly issued, and are fully paid and nonassessable; none of the
outstanding shares of capital stock of the Company was issued in violation of
the preemptive or other similar rights of any securityholder of the Company; the
capital stock of the Company conforms to the description thereof contained in
the Offering Memorandum and such description conforms to the rights set forth in
the instruments defining the same; the Conversion Shares, which are authorized
on the date hereof, have been duly authorized and reserved for issuance upon
conversion of the Notes by all necessary corporate action and are free of
preemptive rights; all Conversion Shares, when so issued and delivered upon such
conversion in accordance with the terms of the Indenture, will be duly
authorized and validly issued, fully paid and nonassessable and free and clear
of all liens, encumbrances, equities or claims; and the issuance of such
Conversion Shares upon such conversion will not be subject to the preemptive or
other similar rights of any securityholder of the Company.

 

(f) The execution, delivery and performance of the Operative Documents by the
Company and the issuance of the Notes and the Conversion Shares and the
consummation of the transactions contemplated hereby and thereby will not (x)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which it or any of them are bound or to
which any of the properties or assets of the Company or any subsidiary is
subject, (y) result in any violation of the provisions of the certificate of
incorporation or bylaws of the Company or any of its subsidiaries or (z) result
in any violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any
subsidiary or any of their properties or assets; and except (i) with respect to
the transactions contemplated by the Registration Rights Agreement, as may be
required under the Securities Act, the Trust Indenture Act and the rules and
regulations promulgated thereunder and (ii) as required by the state securities
or “blue sky” laws, no consent, approval, authorization or order of, or filing
or registration with, any such court or governmental agency or body is required
for the execution, delivery and performance of the Operative Documents by the
Company, and the consummation of the transactions contemplated hereby and
thereby.

 

(g) The Company has all necessary corporate right, power and authority to
execute and deliver this Agreement and perform its obligations hereunder; and
this Agreement has been duly authorized, executed and delivered by the Company
and the transactions contemplated hereby have been duly authorized by the
Company.

 

(h) The Company has all necessary corporate right, power and authority to
execute and deliver the Indenture and perform its obligations thereunder; the
Indenture has been duly authorized by the Company, and upon the effectiveness of
the Registration Statement, will be qualified under the Trust

 

4



--------------------------------------------------------------------------------

Indenture Act; on the First Delivery Date, the Indenture will have been duly
executed and delivered by the Company and, assuming due authorization, execution
and delivery of the Indenture by the Trustee, will constitute a legally valid
and binding agreement of the Company enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, subject
to general principles of equity and to limitations on availability of equitable
relief, including specific performance (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing; and
the Indenture conforms in all material respects to the description thereof
contained in the Offering Memorandum.

 

(i) The Company has all necessary corporate right, power and authority to
execute and deliver the Registration Rights Agreement and perform its
obligations thereunder; the Registration Rights Agreement and the transactions
contemplated thereby have been duly authorized by the Company; when the
Registration Rights Agreement is duly executed and delivered by the Company
(assuming due authorization, execution and delivery by the Initial Purchasers),
it will be a legally valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, subject to general principles of equity and to
limitations on availability of equitable relief, including specific performance
(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealing, and except with respect to the rights of
indemnification and contribution thereunder, where enforcement thereof may be
limited by federal or state securities laws or the policies underlying such
laws; and the Registration Rights Agreement conforms in all material respects to
the description thereof contained in the Offering Memorandum.

 

(j) The Company has all necessary corporate right, power and authority to
execute, issue and deliver the Notes and perform its obligations thereunder; the
Notes have been duly authorized by the Company; when the Notes are executed,
authenticated and issued in accordance with the terms of the Indenture and
delivered to and paid for by the Initial Purchasers pursuant to this Agreement
on the respective Delivery Date (assuming due authentication of the Notes by the
Trustee), such Notes will constitute legally valid and binding obligations of
the Company, entitled to the benefits of the Indenture and enforceable against
the Company in accordance with their terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, subject to general principles of equity and to limitations on
availability of equitable relief, including specific performance (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing; and the Notes conform in all material respects to the
description thereof contained in the Offering Memorandum.

 

5



--------------------------------------------------------------------------------

(k) Except for the Rights Agreement, dated June 1, 2001, between the Company and
Mellon Investor Services LLC., there are no contracts, agreements or
understandings between the Company and any person granting such person the right
(other than rights which have been waived or satisfied) to require the Company
to file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in any securities being registered pursuant
to any registration statement filed by the Company under the Securities Act.

 

(l) Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest audited financial statements included in the Offering
Memorandum, any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree; and, since
such date, there has not been any change in the capital stock or long-term debt
of the Company or any of its subsidiaries (except for (i) any grants under the
Company’s employee stock plans in accordance with the terms of such plans as
described in the Offering Memorandum, or other shares of Common Stock (or rights
to receive Common Stock) issued to service providers to the Company in the
ordinary course of business (“Authorized Grants”), (ii) the issuance of common
stock upon conversion of outstanding convertible securities or exercise of any
outstanding rights to acquire common stock pursuant to the Company’s employee
stock plans as described in the Offering Memorandum (“Authorized Issuances”) and
(iii) indebtedness incurred by the Company’s subsidiaries pursuant to
outstanding lines of credit or other debt facilities not to exceed $10.0
million), or any material adverse change in or affecting the affairs,
management, business, properties, financial condition, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, except in all cases as described in the Offering Memorandum.

 

(m) The financial statements of the Company and its consolidated subsidiaries
(including the related notes and supporting schedules) included in the Offering
Memorandum present fairly the financial condition and results of operations of
the Company and its consolidated subsidiaries, at the dates and for the periods
indicated, and have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved. The selected and summary financial information, if any, included in
the Offering Memorandum presents fairly the information shown therein and has
been compiled on a basis consistent with that of the audited financial
statements included in the Offering Memorandum.

 

(n) Ernst & Young LLP, who certified the financial statements and supporting
schedules, if any, of the Company included in the Offering Memorandum, are an
independent registered public accounting firm as required by the Securities Act
and the rules and regulations promulgated thereunder.

 

6



--------------------------------------------------------------------------------

(o) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances,
security interests, claims and defects, except such as are described in the
Offering Memorandum or such as do not, singly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any of its subsidiaries;
and all real property and personal property held under lease or sublease by the
Company and its subsidiaries is held by them under valid, subsisting and
enforceable leases (or subleases, as the case may be) in full force and effect,
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property by the Company or any of its
subsidiaries. Neither the Company nor any of its subsidiaries have notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any of its subsidiaries under any of the leases or
subleases mentioned above, or affecting or questioning the rights of the Company
or such subsidiary to the continued possession of the leased or subleased
premises under any such lease or sublease.

 

(p) The Company and its subsidiaries carry, or are covered by, insurance as is
customary for companies similarly situated and engaged in similar businesses in
similar industries.

 

(q) The Company and its subsidiaries own, or possess adequate rights to use, all
material trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights and licenses necessary for the conduct of
their business, and have no reason to believe that the conduct of their business
will conflict with, and have not received any notice of any claim of conflict
with, any such rights of others.

 

(r) The Company and its subsidiaries own, or possess adequate rights to use, all
material patents necessary for the conduct of their business. Except as set
forth in the Offering Memorandum, no valid U.S. patent is, or to the knowledge
of the Company would be, infringed by the activities of the Company or any of
its subsidiaries in the manufacture, use, offer for sale or sale of any product
or component thereof as described in the Offering Memorandum. The patent
applications (the “Patent Applications”) filed by or on behalf of the Company
and its subsidiaries described in the Offering Memorandum have been properly
prepared and filed on behalf of the Company and its subsidiaries; each of the
Patent Applications and patents (the “Patents”) described in the Offering
Memorandum is assigned or licensed to the Company or its subsidiaries, and,
except as set forth or contemplated in the Offering Memorandum, no other entity
or individual has any right or claim in any Patent, Patent Application or any
patent to be issued therefrom; and, to the knowledge of the Company, each of the
Patent Applications discloses potentially patentable subject matter. There are
no

 

7



--------------------------------------------------------------------------------

actions, suits or judicial proceedings pending relating to patents or
proprietary information to which the Company or any of its subsidiaries is a
party or of which any property of the Company or any of its subsidiaries is
subject, and, to the knowledge of the Company, no actions, suits or judicial
proceedings are threatened by governmental authorities or, except as set forth
or contemplated in the Offering Memorandum, or as could not individually or in
the aggregate be reasonably expected to have a Material Adverse Effect. The
Company is not aware of, except as set forth or contemplated in the Offering
Memorandum, any claim by others that the Company or any of its subsidiaries is
infringing or otherwise violating any patents or other intellectual property
rights of others and is not aware of any rights of third parties to any of the
Company’s or any of its subsidiaries’ Patent Applications, licensed Patents or
licenses which could affect materially the use thereof by the Company or any of
its subsidiaries. Except as set forth in the Offering Memorandum, the Company
and its subsidiaries own or possess sufficient licenses or other rights to use
all patents, trade secrets, technology and know-how necessary to conduct their
business as described in the Offering Memorandum.

 

(s) Except as disclosed in the Offering Memorandum, the Company and its
subsidiaries have filed with the Food and Drug Administration (the “FDA”) and
the California Food and Drug Branch (“CFDB”) for and received approval of all
registrations, applications, licenses, requests for exemptions, permits and
other regulatory authorizations necessary to conduct their business as it is
described in the Offering Memorandum; the Company and its subsidiaries are in
material compliance with all such registrations, applications, licenses,
requests for exemptions, permits and other regulatory authorizations, and all
applicable FDA and CFDB rules and regulations, guidelines and policies,
including but not limited to, applicable FDA and CFDB rules, regulations and
policies relating to current good manufacturing practice (“CGMP”) and current
good laboratory practice (“CGLP”); the Company has no reason to believe that any
party granting any such registration, application, license, request for
exemption, permit or other authorization is considering limiting, suspending or
revoking the same and knows of no basis for any such limitation, suspension or
revocation.

 

(t) The human clinical trials, animal studies and other preclinical tests
conducted by the Company or any subsidiary or in which the Company or any
subsidiary has participated that are described in the Offering Memorandum or the
results of which are referred to in the Offering Memorandum, and, to the
knowledge of the Company, such studies and tests conducted on behalf of the
Company or any of its subsidiaries, were and, if still pending, are being
conducted in accordance with commonly used or appropriate experimental
protocols, procedures and controls applied by research scientists generally in
the preclinical or clinical study of new drugs; the descriptions or the results
of such studies and tests contained in the Offering Memorandum are accurate and
complete in all material respects, and the Company has no knowledge of any other
studies or tests, the results of which reasonably call into question the results
of such studies and tests described or referred to in the Offering Memorandum;
and neither the

 

8



--------------------------------------------------------------------------------

Company nor any of its subsidiaries has received any notices or other
correspondence from the FDA or any other governmental agency requiring the
termination, suspension or modification of any animal studies or other
preclinical tests, or clinical studies conducted by or on behalf of the Company
or any of its subsidiaries or in which the Company or any of its subsidiaries
has participated that are described in the Offering Memorandum or the results of
which are referred to in the Offering Memorandum.

 

(u) Except as disclosed in the Offering Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any of their respective properties or assets is the
subject which, if determined adversely to the Company or any subsidiary might
have a Material Adverse Effect, or which might reasonably be expected to
materially and adversely affect the consummation of the transactions
contemplated by this Agreement or the performance by the Company of its
obligations hereunder; to the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or, except as set forth
or contemplated in the Offering Memorandum, threatened by others; and the
aggregate of all pending legal or governmental proceedings to which the Company
or any of its subsidiaries is a party or of which any of their respective
properties or assets is the subject (other than the Company’s or any
subsidiary’s patent applications currently pending before the U.S. Patent and
Trademark Office or before any foreign governmental authority that administers
the registration of patents), which are not described in the Offering
Memorandum, including ordinary routine litigation incidental to the business,
could not reasonably be expected to result in a Material Adverse Effect.

 

(v) No event has occurred nor has any circumstance arisen which, had the Notes
been issued on such Delivery Date, would constitute a default or an Event of
Default (as such term is defined in the Indenture).

 

(w) Neither the Company nor any of its subsidiaries is (i) in violation of its
certificate of incorporation or bylaws, (ii) in default, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any of its subsidiaries is subject or
(iii) in violation of any law, ordinance, governmental rule, regulation or court
decree to which any properties or assets of the Company or any of its
subsidiaries may be subject or has failed to obtain any license, permit,
certificate, franchise or other governmental authorization or permit necessary
to the ownership of their properties or to the conduct of their business, except
to the extent that any such default, event or violation described in the
foregoing clauses (i), (ii) and (iii) would not have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(x) The Company is in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “pension plan” (as defined in ERISA) for which the Company would have any
liability; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “pension plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each “pension plan” for which the Company would
have any liability that is intended to be qualified under Section 401(a) of the
Code is so qualified in all material respects and nothing has occurred, whether
by action or by failure to act, which would cause the loss of such
qualification.

 

(y) The Company is subject to the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act. The Company has timely and, except with
respect to the failure to provide information with respect to certain change of
control and severance arrangements with respect to J. Milton Harris, which
information was subsequently provided in an amendment to the Company’s Form 10-K
for the year ended December 31, 2002 filed prior to the date of this Agreement,
properly filed with the Commission all reports and other documents required to
have been filed by it with the Commission pursuant to the Exchange Act and the
Exchange Act Regulations (“Exchange Act Reports”).

 

(z) The Company and each of its subsidiaries, if applicable, have filed all
federal, state and local income and franchise tax returns required to be filed
through the date hereof or have requested extensions thereof and have paid all
taxes due thereon, and no tax deficiency has been determined adversely to the
Company which has had (nor does the Company or any of its subsidiaries have any
knowledge of any tax deficiency which, if determined adversely to the Company or
any of its subsidiaries, might have) a Material Adverse Effect.

 

(aa) There has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of toxic wastes, medical wastes, hazardous
wastes or hazardous substances by the Company or any of its subsidiaries (or, to
the knowledge of the Company, any predecessors in interest of the Company or any
of its subsidiaries) at, upon or from any of the property now or previously
owned or leased by the Company or any of its subsidiaries in violation of any
applicable law, ordinance, rule, regulation, order, judgment, decree or permit
or which would require remedial action under any applicable law, ordinance,
rule, regulation, order, judgment, decree or permit, except for any violation or
remedial action which would not have, or could not be reasonably likely to have,
singularly or in the aggregate with all such violations and remedial actions, a
Material Adverse Effect; there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind onto such property
or into the environment surrounding such property of any toxic wastes,

 

10



--------------------------------------------------------------------------------

medical wastes, solid wastes, hazardous wastes or hazardous substances due to or
caused by the Company or any of its subsidiaries or with respect to which the
Company has knowledge, except for any such spill, discharge, leak, emission,
injection, escape, dumping or release which would not have or would not be
reasonably likely to have, singularly or in the aggregate with all such spills,
discharges, leaks, emissions, injections, escapes, dumpings and releases, a
Material Adverse Effect; and the terms “hazardous wastes,” “toxic wastes,”
“hazardous substances” and “medical wastes” shall have the meanings specified in
any applicable local, state, federal and foreign laws or regulations with
respect to environmental protection.

 

(bb) There are no contracts or other documents which would be required to be
described in the Offering Memorandum if the Offering Memorandum were a
prospectus included in a registration statement on Form S-1 that have not been
so described in the Offering Memorandum.

 

(cc) There is no relationship, direct or indirect, between or among the Company
or any of its subsidiaries, on the one hand, and the directors, executive
officers, shareholders, customers or suppliers of the Company or any of its
subsidiaries, on the other hand, which would be required to be described in the
Offering Memorandum if the Offering Memorandum were a prospectus included in a
registration statement on Form S-1 that has not been so described.

 

(dd) Since the date as of which information is given in the Offering Memorandum
through the date hereof, the Company has not (i) issued or granted any
securities (other than Authorized Grants), (ii) incurred any material liability
or obligation, direct or contingent, other than liabilities and obligations
which were incurred in the ordinary course of business or referenced in Section
1(l)(iv) above, (iii) entered into any material transaction not in the ordinary
course of business, other than as referenced in Section 1(l)(iv) above or (iv)
declared or paid any dividend on its capital stock.

 

(ee) Except as disclosed in the Offering Memorandum, (i) there are no
outstanding securities convertible into or exchangeable for, or warrants, rights
or options issued by the Company to purchase, any shares of the capital stock of
the Company (except, in the case of options, any Authorized Grants or Authorized
Issuances), (ii) there are no statutory, contractual, preemptive or other rights
to subscribe for or to purchase any Common Stock and (iii) there are no
restrictions upon transfer of the Common Stock pursuant to the Company’s
certificate of incorporation or bylaws.

 

(ff) Except as is limited by any material weakness in internal control over
financial reporting disclosed in the Offering Memorandum, the Company (i) makes
and keeps materially accurate books and records and (ii) maintains internal
accounting controls which provide reasonable assurance that (A) transactions are
executed in accordance with management’s authorization, (B) transactions are
recorded as necessary to permit preparation of its financial

 

11



--------------------------------------------------------------------------------

statements and to maintain accountability for its assets, (C) access to its
assets is permitted only in accordance with management’s authorization and (D)
the reported accountability for its assets is compared with existing assets at
reasonable intervals.

 

(gg) Neither the Company or any of its subsidiaries nor any director, officer,
agent or employee acting on behalf of the Company or any of its subsidiaries has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity, (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977 or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

(hh) No labor disturbance by the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent which might
be expected to have a Material Adverse Effect.

 

(ii) The Company is not, and upon the issuance and sale of the Notes as herein
contemplated and the application of the net proceeds therefrom as described in
the Offering Memorandum will not be, an “investment company” or an entity
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(jj) Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 6 and their compliance with the agreements set
forth therein, the Securities will be eligible for resale pursuant to Rule 144A.
No securities of the same class (within the meaning of Rule 144A(d)(3) under the
Securities Act) as the Notes are listed on any national securities exchange
registered under Section 6 of the Exchange Act or quoted on an automated
inter-dealer quotation system.

 

(kk) None of the Company or any of its Affiliates (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) (other than the Initial
Purchasers, about which no representation is made by the Company), has, directly
or through an agent, engaged or will engage in any form of general solicitation
or general advertising in connection with the offering of the Notes (as those
terms are used in Regulation D) under the Securities Act or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; the Company has not entered into any contractual arrangement with respect
to the distribution of the Notes except for this Agreement and the Company will
not enter into any such arrangement.

 

(ll) None of the Company or any of its affiliates (other than the Initial
Purchasers, about which no representation is made by the Company), has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Securities
Act) which is or will be integrated with the sale of the Notes in a manner that
would require the registration under the Securities Act of the Notes.

 

12



--------------------------------------------------------------------------------

(mm) The Company has not taken, directly or indirectly, any action designed to
cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Notes.

 

(nn) No consent, approval or vote of the Company’s shareholders is necessary or
required in connection with the offering, issuance or sale of the Notes
hereunder or, except as may be required under the Nasdaq National Market rules
if the shares of Common Stock issuable upon conversion of the Notes exceed 20%
of the outstanding voting stock of the Company, the issuance of shares of Common
Stock upon conversion of the Notes.

 

(oo) Nektar Alabama is the Company’s only subsidiary that, for and as of the end
of the most recent year as to which audited financial statements are included in
the Offering Memorandum, had revenues or total assets that exceeded 10% of the
Company’s consolidated revenues for such fiscal year or total assets as of the
end of such fiscal year.

 

(pp) There is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.

 

2. Purchase, Sale and Delivery of Notes.

 

(a) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company agrees to sell to each Initial
Purchaser, and each Initial Purchaser agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 97.15% of the principal amount
thereof (the “purchase price”) the principal amount of Firm Notes set forth
opposite such Initial Purchaser’s name in Schedule 1 hereto (or such number
increased as set forth in Section 8).

 

Delivery of and payment for the Firm Notes shall be made at the office of Sidley
Austin Brown & Wood LLP, 555 California Street, San Francisco, California 94104,
at 10:00 a.m. (New York City time) on September 28, 2005, or such later date as
the Representatives shall designate, which date and time may be postponed by
agreement between the Representatives and the Company or as provided in Section
8 (such date and time of delivery and payment for the Firm Notes being herein
called the “First Delivery Date”). Delivery of the Firm Notes shall be made to
the Initial Purchasers against payment of the purchase price by the Initial
Purchasers. Payment for the Firm Notes shall be effected either by wire transfer
of immediately available funds to an account with a bank in The City of New
York, the account number and the ABA number for such bank

 

13



--------------------------------------------------------------------------------

to be provided by the Company to the Representatives at least two business days
in advance of the First Delivery Date, or by such other manner of payment as may
be agreed by the Company and the Representatives. It is understood that each
Initial Purchaser has authorized the Representatives, for its account, to accept
delivery of, issue a receipt for, and make payment of the purchase price for,
the Firm Notes that it has agreed to purchase. The Representatives, individually
and not as representatives of the Initial Purchasers, may (but shall not be
obligated to) make payment of the purchase price for the Firm Notes to be
purchased by any Initial Purchaser whose funds have not been received by the
First Delivery Date but such payment shall not relieve such Initial Purchaser
from its obligations hereunder.

 

(b) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company hereby grants the Option to the
Initial Purchasers to purchase, severally and not jointly, the Optional Notes at
the same price as the Initial Purchasers shall pay for the Firm Notes and the
principal amount of the Optional Notes to be sold to each Initial Purchaser
shall be that principal amount which bears the same ratio to the aggregate
principal amount of Optional Notes being purchased as the principal amount of
Firm Notes set forth opposite the name of such Initial Purchaser in Schedule 1
hereto (or such number increased as set forth in Section 8). The Option may be
exercised only to cover over-allotments in the sale of the Firm Notes by the
Initial Purchasers. The Option may be exercised once in whole or in part at any
time not more than 30 days subsequent to the date of this Agreement upon notice
in writing or by facsimile by the Representatives to the Company setting forth
the amount (which shall be an integral multiple of $1,000) of Optional Notes as
to which the Initial Purchasers are exercising the Option.

 

The date for the delivery of and payment for the Optional Notes, being herein
referred to as an “Optional Delivery Date,” which may be the First Delivery Date
(the First Delivery Date and the Optional Delivery Date, if any, being sometimes
referred to as a “Delivery Date”), shall be determined by the Representatives
but shall not be later than five full business days after written notice of
election to purchase Optional Notes is given. Delivery of the Optional Notes
shall be made to the Initial Purchasers against payment of the purchase price by
the Initial Purchasers. Payment for the Optional Notes shall be effected either
by wire transfer of immediately available funds to an account with a bank in The
City of New York, the account number and the ABA number for such bank to be
provided by the Company to the Representatives at least two business days in
advance of the Optional Delivery Date, or by such other manner of payment as may
be agreed by the Company and the Representatives. It is understood that each
Initial Purchaser has authorized the Representatives, for its account, to accept
delivery of, issue a receipt for, and make payment of the purchase price for,
the Optional Notes that it has agreed to purchase. Merrill Lynch, Pierce, Fenner
& Smith Incorporated and Lehman Brothers Inc., individually and not as
representatives of the Initial Purchasers, may (but shall not be obligated to)
make payment of the purchase price for the Optional Notes to be purchased by any
Initial Purchaser whose funds have not been received by the Delivery Date but
such payment shall not relieve such Initial Purchaser from its obligations
hereunder.

 

14



--------------------------------------------------------------------------------

(c) The Company will deliver against payment of the purchase price the Notes
initially sold to qualified institutional buyers (“QIBs”), as defined in Rule
144A under the Securities Act (“Rule 144A”) in the form of one or more permanent
global certificates (the “Global Notes”), registered in the name of Cede & Co.,
as nominee for The Depository Trust Company (“DTC”). Beneficial interests in the
Notes initially sold to QIBs will be shown on, and transfers thereof will be
effected only through, records maintained in book-entry form by DTC and its
participants.

 

The Global Notes will be made available, at the request of the Representatives,
for checking at least 24 hours prior to such Delivery Date. The Certificated
Notes will be made available, at the request of the Initial Purchasers, for
checking at least 48 hours prior to such Delivery Date.

 

(d) Time shall be of the essence, and delivery at the time and place specified
pursuant to this Agreement is a further condition of the obligations of the
Initial Purchasers hereunder.

 

3. Further Agreements of the Company. The Company further agrees with each
Initial Purchaser as follows:

 

(a) The Company will advise the Initial Purchasers promptly of any proposal to
amend or supplement the Offering Memorandum and not to effect any such amendment
or supplement without the consent of the Representatives and/or Sidley Austin
Brown & Wood LLP, counsel to the Initial Purchasers. Neither the consent of the
Representatives, nor the Representatives’ delivery of any such amendment or
supplement, shall constitute a waiver of any of the conditions set forth in
Section 5. The Company will immediately notify the Representatives, and confirm
such notice in writing, of (i) any filing made by the Company of information
relating to the offering of the Notes by the Company with any securities
exchange or any other regulatory body in the United States or any other
jurisdiction, and (ii) prior to the completion of the placement of the Notes by
the Initial Purchasers as evidenced by a notice in writing from the
Representatives to the Company, any material changes in or affecting the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of the Company which (x) make any statement in the Offering Memorandum
false or misleading or (y) are not disclosed in the Offering Memorandum. In such
event or if during such time any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Offering Memorandum
in order that the Offering Memorandum will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing at the time it is
delivered to a purchaser, not misleading, to promptly notify the Representatives
and/or Sidley Austin Brown & Wood LLP, counsel to the Initial Purchasers, and
prepare, subject to the first sentence of this Section 3(a), such amendment or
supplement as may be necessary to correct such untrue statement or omission.

 

15



--------------------------------------------------------------------------------

(b) The Company will furnish to the Initial Purchasers and to Sidley Austin
Brown & Wood LLP, counsel to the Initial Purchasers, copies of the Preliminary
Offering Memorandum and the Offering Memorandum (and all amendments and
supplements thereto) in each case as soon as available and in such quantities as
the Initial Purchasers reasonably request for internal use and for distribution
to prospective purchasers; and to furnish to the Representatives on the date
hereof two copies of the Offering Memorandum signed by duly authorized officers
of the Company, one of which will include the independent auditors’ reports
therein manually signed by such independent auditors. The Company will pay the
expenses of printing and distributing to the Initial Purchasers all such
documents.

 

(c) The Company will use its reasonable efforts to take such action as the
Initial Purchasers may reasonably request from time to time, to qualify the
Notes and the Conversion Shares for offering and sale under the securities laws
of such jurisdictions as the Initial Purchasers may request and to comply with
such laws so as to permit the continuance of sales and dealings therein in such
jurisdictions in the United States for as long as may be necessary to complete
the resale of the Notes; provided that in connection therewith, the Company
shall not be required to qualify as a foreign corporation or otherwise subject
itself to taxation in any jurisdiction in which it is not otherwise so qualified
or subject.

 

(d) The Company will apply the proceeds from the sale of the Notes as set forth
under “Use of Proceeds” in the Offering Memorandum.

 

(e) During a period of 90 days from the date of the Offering Memorandum (the
“Lockup Period”), the Company will not, and will cause its directors and
executive officers not to, without the prior written consent of the
Representatives, (i) directly or indirectly, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option right or warrant to purchase or lend or otherwise
transfer or dispose of any Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock (collectively, the “Restricted
Securities”) or (except as contemplated by the Registration Rights Agreement)
file any registration statement under the Securities Act with respect to any
Restricted Securities, or (ii) enter into any swap or any other agreement or any
transaction (other than the Operative Documents) that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of any
Restricted Securities, whether any such swap or transaction described in clause
(i) or (ii) above is to be settled by delivery of Restricted Securities, in cash
or otherwise. The restrictions of this Section 3(e) shall not apply to (u) the
Notes offered by the Offering Memorandum, (v) the issuance of shares of Common
Stock or options to purchase shares of Common Stock pursuant to the Company’s
employee benefit plans in effect on the date of this Agreement, (w) the issuance
of shares of Common Stock upon exercise or conversion of the Notes or any
security outstanding on the date of this Agreement, (x) the issuance of shares
of Common Stock or preferred stock in connection with private placements to
strategic

 

16



--------------------------------------------------------------------------------

partners or as consideration for the Company’s acquisition of other companies or
businesses, so long as the recipients of any such shares issued in such private
placements deliver to the Representatives an agreement to the effect described
in the preceding sentence prior to the issuance of such shares but without any
of the exceptions described in this sentence, (y) the filing of one or more
registration statements in order to register the shares of Common Stock or
preferred stock issued pursuant to clause (x) above, or (z) the filing of one or
more registration statements by the Company in order to register Restricted
Stock for sale by the Company on a delayed or continuous basis pursuant to Rule
415 under the Securities Act, provided that no Restricted Stock registered
pursuant to such registration statements is sold during the Lockup Period. The
Company further agrees to cause each executive officer and director of the
Company to furnish to the Representatives, prior to the First Delivery Date, a
letter or letters, in form and substance satisfactory to counsel to the Initial
Purchasers, pursuant to which each such person shall agree not to enter into any
transaction described in clause (i) or (ii) of the first sentence of this
paragraph; provided, however, that such restrictions shall not apply to (A)
sales of Common Stock by the Company’s directors and executive officers pursuant
to 10b5-1 plans covering the Company’s securities as in effect on the date of
this Agreement (provided that such plans may be amended subsequent to the date
of this Agreement to increase the number of shares of Common Stock that may be
sold under such plans so long as the increase in the number of shares of Common
Stock that may be sold under all such plans by all of such executive officers or
directors of the Company does not exceed 500,000 shares of Common Stock in the
aggregate), and (B) donations to charitable organizations consistent with past
practices.

 

(f) The Company agrees that it will not, and will cause its Affiliates (as
defined in Rule 501(b) of Regulation D) not to, directly or indirectly, solicit
any offer to buy, sell or make any offer or sale of, or otherwise negotiate in
respect of, securities of the Company of any class if, as a result of the
doctrine of “integration” referred to in Rule 502 under the Securities Act, such
offer or sale would render invalid (for the purpose of (i) the sale of the Notes
by the Company to the Initial Purchasers, (ii) the resale of the Notes by the
Initial Purchasers to subsequent purchasers or (iii) the resale of the Notes or
Conversion Shares by such subsequent purchasers to others) the exemption from
the registration requirements of the Securities Act provided by Section 4(2)
thereof or by Rule 144A thereunder or otherwise. Notwithstanding the foregoing,
no stockholder of the Company that does not control, is not controlled by or is
not under common control with, an officer or director of the Company shall be
deemed to be an Affiliate for purposes of this paragraph.

 

(g) For so long as any of the Notes are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Company will provide to
any holder of the Notes or to any prospective purchaser of the Notes designated
by any holder, upon request of such holder or prospective purchaser, information
required to be provided by Rule 144A(d)(4) of the Securities Act if, at the time
of such request, the Company is not subject to the reporting requirements under
Section 13(a) or 15(d) of the Exchange Act.

 

17



--------------------------------------------------------------------------------

(h) Until the expiration of two years after the original issuance of the Notes,
the Company will not, and will cause its Affiliates (as defined in Rule 501(b)
of Regulation D) not to, resell any Notes or Conversion Shares which are
“restricted securities” (as such term is defined under Rule 144(a)(3) under the
Securities Act), whether as beneficial owner or otherwise (except as agent
acting as a securities broker on behalf of and for the account of customers in
the ordinary course of business in unsolicited broker’s transactions).
Notwithstanding the foregoing, no stockholder of the Company that does not
control, is not controlled by or is not under common control with, an officer or
director of the Company shall be deemed to be an Affiliate for purposes of this
paragraph.

 

(i) Each of the Notes will bear, to the extent applicable, the legend contained
in “Notice to Investors” in the Offering Memorandum for the time period and upon
the other terms stated therein, except after the Notes are resold pursuant to a
registration statement effective under the Securities Act.

 

(j) The Company will take such steps as shall be necessary to ensure that it
shall not become an “investment company” within the meaning of such term under
the Investment Company Act, and the rules and regulations of the Commission
thereunder.

 

(k) None of the Company or any of its affiliates will take, directly or
indirectly, any action which is designed to stabilize or manipulate, or which
constitutes or which might reasonably be expected to cause or result in
stabilization or manipulation, of the price of any security of the Company in
connection with the offering of the Notes.

 

(l) The Company will execute and deliver the Registration Rights Agreement in
form and substance satisfactory to the Initial Purchasers.

 

(m) The Company will use its best efforts to assist the Initial Purchasers in
arranging to cause the Notes to be accepted to trade in the PORTAL market
(“PORTAL”) of the National Association of Securities Dealers, Inc. (“NASD”).

 

(n) The Company will use its best efforts to cause the Notes to be accepted for
clearance and settlement through the facilities of DTC.

 

(o) The Company will use its best efforts to have the Conversion Shares approved
by The Nasdaq National Market (“Nasdaq”) for inclusion prior to the
effectiveness of the Registration Statement.

 

(p) The Company acknowledges and agrees that (i) the purchase and sale of the
Notes pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Initial

 

18



--------------------------------------------------------------------------------

Purchasers, on the other hand, (ii) in connection with the offering contemplated
hereby and the process leading to such transaction each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, or its stockholders, creditors, employees or any other party, (iii) no
Initial Purchaser has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company on other matters) and
no Initial Purchaser has any obligation to the Company with respect to the
offering contemplated hereby except the obligations expressly set forth in this
Agreement, (iv) the Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

 

4. Expenses. The Company agrees to pay:

 

(a) the costs incident to the authorization, issuance, sale and delivery of the
Notes, and any taxes payable in that connection;

 

(b) the costs incident to the preparation, printing and distribution of the
Preliminary Offering Memorandum, the Offering Memorandum and any amendment or
supplement to the Offering Memorandum, all as provided in this Agreement;

 

(c) the costs of producing and distributing the Operative Documents;

 

(d) the fees and expenses of Cooley Godward LLP and Ernst & Young LLP;

 

(e) the costs of distributing the terms of agreement relating to the
organization of the underwriting syndicate and selling group to the members
thereof by mail, telex or other means of communication;

 

(f) the fees and expenses of qualifying the Notes and the Conversion Shares
under the securities laws of the several jurisdictions as provided in Section
3(c);

 

(g) all costs and expenses incident to (i) the preparation of the “road show”
presentation materials and (ii) the road show traveling expenses of the Company;

 

(h) the costs of preparing the Notes;

 

19



--------------------------------------------------------------------------------

(i) all expenses and fees in connection with the application for inclusion of
the Notes in the PORTAL market and the inclusion of the Conversion Shares on
Nasdaq;

 

(j) the fees and expenses (including fees and disbursements of counsel) of the
Trustee, and the costs and charges of any registrar, transfer agent, paying
agent or conversion agent; and

 

(k) all other costs and expenses incident to the performance of the obligations
of the Company under this Agreement;

 

provided that, except as provided in this Section 4 and in Section 7, the
Initial Purchasers shall pay their own costs and expenses, including the costs
and expenses of their counsel and any transfer taxes on the Notes which they may
sell.

 

5. Conditions of the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
each Delivery Date, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

 

(a) No Initial Purchaser shall have discovered and disclosed to the Company
prior to or on such Delivery Date that the Offering Memorandum or any amendment
or supplement thereto contains any untrue statement of a fact which, in the
opinion of counsel to the Initial Purchasers, is material or omits to state any
fact which is material and necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of the Operative Documents and the Offering
Memorandum or any amendment or supplement thereto, and all other legal matters
relating to the Operative Documents and the transactions contemplated thereby
shall be satisfactory in all material respects to counsel to the Initial
Purchasers, and the Company shall have furnished to such counsel all documents
and information that they may reasonably request to enable them to pass upon
such matters.

 

(c) Cooley Godward LLP shall have furnished to the Initial Purchasers their
written opinion, as counsel to the Company, addressed to the Initial Purchasers
and dated such Delivery Date, in form and substance satisfactory to the Initial
Purchasers, to the effect that:

 

(i) the Company has been duly incorporated and is a validly existing corporation
in good standing under the laws of the State of Delaware;

 

20



--------------------------------------------------------------------------------

(ii) the Company has the requisite corporate power to own its property and
assets and to conduct its business as described in the Offering Memorandum;

 

(iii) the Company is qualified as a foreign corporation to do business and is in
good standing in the State of California;

 

(iv) the authorized, issued and outstanding capital stock of the Company was as
set forth in the Offering Memorandum under the caption “Capitalization” as of
the date stated therein.

 

(v) the Conversion Shares issuable on the date hereof have been duly authorized
and reserved for issuance upon conversion of the Notes by all necessary
corporate action and are free of preemptive rights arising under or pursuant to
the Delaware General Corporation Law, the Company’s certificate of incorporation
or bylaws; the Conversion Shares issuable on the date hereof, when so issued and
delivered upon such conversion in accordance with the terms of the Indenture,
will be duly authorized and validly issued, fully paid and nonassessable;

 

(vi) the statements in the Offering Memorandum under the captions “Description
of the Notes” and “Description of Capital Stock,” insofar as they purport to
summarize the provisions of the Indenture, the Registration Rights Agreement,
the Notes, and the Common Stock (including the Conversion Shares) fairly present
the material terms of such agreements in all material respects and include such
information that would be called for with respect to such matters pursuant to
the Act and the rules and the regulations thereunder in a Registration Statement
on Form S-3 filed with the Commission;

 

(vii) there is no restriction upon the voting or transfer of any shares of
Common Stock pursuant to the Company’s certificate of incorporation or bylaws;

 

(viii) to the knowledge of such counsel and other than as set forth in the
Offering Memorandum, there is no action, proceeding or investigation pending or
overtly threatened against the Company before any court or administrative agency
that questions the validity of the Purchase Agreement or the Notes or that would
materially and adversely affect the consummation of the transactions
contemplated by the Purchase Agreement or the performance by the Company of its
obligations thereunder or might result in a Material Adverse Effect (other than
with respect to the Company’s or any of its subsidiaries’ patent applications
currently pending before the U.S. Patent and Trademark Office or before any
foreign governmental authority that administers the registration of patents, as
to which we express no opinion);

 

21



--------------------------------------------------------------------------------

(ix) the execution and delivery of this Agreement, the Indenture and the
Registration Rights Agreement and the issuance of the Notes and the Conversion
Shares do not violate any provision of the certificate of incorporation or
bylaws of the Company and, to the knowledge of such counsel, do not violate or
contravene (a) any governmental statute, rule or regulation applicable to the
Company or any of its subsidiaries; (b) any order, writ, judgment, injunction,
decree or award which has been entered against the Company or any of its
subsidiaries; or (c) the terms of any Material Contract (with or without the
passage of time and/or notice);

 

(x) all consents, approvals, authorizations, or orders of, and filings,
registrations, and qualifications with, any regulatory authority or governmental
body in the United States required for the execution and delivery of the
Purchase Agreement, the Indenture and the Registration Rights Agreement by the
Company and the issuance of the Notes and the Conversion Shares have been made
or obtained, except (a) as may be required under state securities or “Blue Sky”
laws in connection with the distribution of the Notes and the Conversion Shares
(as to which such counsel expresses no opinion), (b) as may be required by the
rules and regulations of the NASD (as to which such counsel expresses no
opinion), (c) as may be required under rules and regulations of the Nasdaq Stock
Market (as to which such counsel expresses no opinion) and (d) any registration
or qualification that may be required in connection with the Registration Rights
Agreement;

 

(xi) no registration of the offering of the Notes or the Conversion Shares
(assuming conversion on the date hereof pursuant to the terms of the Notes)
under the Securities Act, and no qualification of the Indenture under the Trust
Indenture Act, is required in connection with the purchase of the Notes by the
Initial Purchasers or the initial resale of the Notes by the Initial Purchasers
in the manner contemplated in the Purchase Agreement other than any registration
or qualification that may be required in connection with the Registration Rights
Agreement;

 

(xii) the statements in the Offering Memorandum under the caption “Certain
United States Federal Income Tax Considerations,” insofar as they purport to
constitute summaries of matters of United States federal income tax law and
regulations or legal conclusions with respect thereto, constitute accurate
summaries of the matters described therein in all material respects;

 

(xiii) the Company is not and will not become, as a result of the consummation
of the transactions contemplated by the Purchase Agreement, and application of
the net proceeds therefrom as described in the Offering Memorandum, required to
register as an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended;

 

22



--------------------------------------------------------------------------------

(xiv) the Company has all necessary corporate right, power and authority to
execute and deliver each of the Operative Documents to which it is a party and
to perform its obligations thereunder and to issue, sell and deliver the Notes
to the Initial Purchasers;

 

(xv) this Agreement has been duly authorized, executed and delivered by the
Company;

 

(xvi) the Indenture has been duly authorized, executed and delivered by the
Company and constitutes valid and binding obligations of the Company enforceable
against the Company in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, by general principles of equity and limitations on
availability of equitable relief, including specific performance (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

 

(xvii) the Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and constitutes valid and binding obligations of the
Company enforceable against the Company in accordance with its terms, except as
rights to indemnity contained therein may be limited by applicable law and
except as the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws relating
to or affecting creditors’ rights generally, by general principles of equity and
limitations on availability of equitable relief, including specific performance
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); and

 

(xviii) the Notes have been duly authorized by the Company and when executed,
issued and authenticated in accordance with terms of the Indenture and delivered
to and paid for by the Initial Purchasers, will constitute legally valid and
binding obligations of the Company, entitled to the benefits of the Indenture
and enforceable against the Company in accordance with their terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, by general principles of equity and
limitations on availability of equitable relief, including specific performance
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

In rendering such opinion, such counsel may state that its opinion is limited to
matters governed by the federal laws of the United States of America, the laws
of the State of California and the Delaware General Corporation Law, and with
respect to the enforceability and binding effect of the Indenture, the
Registration Rights Agreement and the Notes, solely the laws of the state of New
York, and in respect of matters of fact,

 

23



--------------------------------------------------------------------------------

upon certificates of officers of the Company, provided that such counsel shall
state that it believes that the Initial Purchasers and it are justified in
relying upon such certificates. Such counsel shall also have furnished to the
Initial Purchasers a written statement, addressed to the Initial Purchasers and
dated such Delivery Date, in form and substance satisfactory to the Initial
Purchasers, to the effect that during the course of preparing the Offering
Memorandum, such counsel participated in conferences with officers and other
representatives of the Company, the Company’s independent registered public
accounting firm, the Initial Purchasers and their counsel, at which the contents
of the Offering Memorandum were discussed, and while such counsel has not
independently verified and is not passing upon or assuming responsibility for
the accuracy, completeness or fairness of the statements made in the Offering
Memorandum except as explicitly set forth above, nothing has come to the
attention of such counsel that causes it to believe that the Offering Memorandum
(other than the financial statements, financial and statistical data and
supporting schedules as to which such counsel shall make no statement), as of
its date or as of such Delivery Date, contained or contains any untrue statement
of a material fact or omitted or omits to state a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

(d) Bradley Arant Rose & White LLP shall have furnished to the Initial
Purchasers their written opinion, as special Alabama counsel to the Company,
addressed to the Initial Purchasers and dated such Delivery Date, in form and
substance satisfactory to the Initial Purchasers, to the effect that:

 

(i) Nektar Alabama has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Alabama and has all
corporate power and authority necessary to own or hold its properties and
conduct the businesses in which it is engaged, as described in the Offering
Memorandum; except as otherwise disclosed in the Offering Memorandum, all of the
issued and outstanding capital stock of Nektar Alabama has been duly authorized
and validly issued, is fully paid and non-assessable and, based on the stock
ledger of Nektar Alabama, is owned by the Company, directly or through
subsidiaries; and to the knowledge of such counsel, none of the outstanding
shares of capital stock of Nektar Alabama was issued in violation of the
preemptive or similar rights of any securityholder of Nektar Alabama; and

 

(ii) the execution, delivery and performance of this Agreement, the Indenture
and the Registration Rights Agreement and the issuance of the Notes and the
Conversion Shares and the consummation of the transactions contemplated hereby
and thereby by the Company do not result in any violation of the provisions of
the articles of incorporation or bylaws of Nektar Alabama.

 

In rendering such opinion, such counsel may state that its opinion is limited to
matters governed by the laws of the State of Alabama.

 

24



--------------------------------------------------------------------------------

(e) Sidley Austin Brown & Wood LLP, shall have furnished to the Initial
Purchasers their written opinion, as counsel to the Initial Purchasers,
addressed to the Initial Purchasers and dated such Delivery Date, in form and
substance satisfactory to the Initial Purchasers.

 

(f) With respect to the letter of Ernst & Young LLP delivered to the Initial
Purchasers concurrently with the execution of this Agreement (the “initial
letter”), the Company shall have furnished to the Initial Purchasers a letter
(the “bring-down letter”) of such accountants, addressed to the Initial
Purchasers and dated such Delivery Date (i) confirming that they are independent
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, (ii) stating, as of the date of
the bring-down letter (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Offering Memorandum, as of a date not more than five
days prior to the date of the bring-down letter), the conclusions and findings
of such firm with respect to the financial information and other matters covered
by the initial letter and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.

 

(g) The Company shall have furnished to the Initial Purchasers on such Delivery
Date a certificate, dated such Delivery Date and delivered on behalf of the
Company by its chief executive officer and its chief financial officer, in form
and substance satisfactory to the Initial Purchasers, to the effect that:

 

(i) the representations, warranties and agreements of the Company in Section 1
hereof are true and correct as of the date given and as of such Delivery Date;
and the Company has complied in all material respects with all its agreements
contained herein to be performed prior to or on such Delivery Date;

 

(ii) (A) neither the Company nor any of its subsidiaries has sustained, since
the date of the latest audited financial statements included in the Offering
Memorandum, any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, except (x) as set
forth or contemplated in the Offering Memorandum and (y) for operating losses
incurred in the ordinary course of business, or (B) since such date there has
not been any change in the capital stock or long-term debt of the Company or any
of its subsidiaries (except as disclosed in the Offering Memorandum and except
for exercise of outstanding options described in the Offering Memorandum or
pursuant to Authorized Grants and as provided in Section 1(l) above), or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries considered as one enterprise,
except as set forth or contemplated in the Offering Memorandum; and

 

25



--------------------------------------------------------------------------------

(iii) Such officer has carefully examined the Offering Memorandum and, in such
officer’s opinion (A) the Offering Memorandum, as of its date, did not include
any untrue statement of a material fact and did not omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and (B) since the date of the
Offering Memorandum, no event has occurred which should have been set forth in a
supplement or amendment to the Offering Memorandum.

 

(h) The Indenture shall have been duly executed and delivered by the Company and
the Trustee and the Notes shall have been duly executed and delivered by the
Company and duly authenticated by the Trustee.

 

(i) The Company and the Representatives shall have executed and delivered the
Registration Rights Agreement (in form and substance satisfactory to the Initial
Purchasers) and the Registration Rights Agreement shall be in full force and
effect.

 

(j) The NASD shall have accepted the Notes for trading on PORTAL.

 

(k) (i) Neither the Company nor any of its subsidiaries shall have sustained,
since the date of the latest audited financial statements included in the
Offering Memorandum, any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, except (A)
as set forth or contemplated in the Offering Memorandum and (B) for operating
losses incurred in the ordinary course of business, and (ii) since such date
there shall not have been any change in the capital stock or long-term debt of
the Company or any of its subsidiaries (except as disclosed in the Offering
Memorandum and except for exercise of outstanding options described in the
Offering Memorandum or pursuant to Authorized Grants and as provided in Section
1(m) above), or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries considered as one enterprise, except as set forth or contemplated
in the Offering Memorandum, the effect of which, in any such case described in
clause (i) or (ii), is, in the reasonable judgment of the Initial Purchasers, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or the delivery of the Notes being delivered on such Delivery Date on
the terms and in the manner contemplated in the Offering Memorandum.

 

(l) The Company shall have furnished to the Initial Purchasers such further
information, certificates and documents as the Initial Purchasers may reasonably
request to evidence compliance with the conditions set forth in this Section 5.

 

26



--------------------------------------------------------------------------------

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance satisfactory to counsel to the Initial
Purchasers.

 

If any condition specified in this Section 5 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Representatives by notice to the Company at any time at or prior to the First
Delivery Date, and such termination shall be without liability of any party to
any other party except as provided in Section 4 and except that Sections 1 and 7
shall survive any such termination and remain in full force and effect.

 

6. Representations, Warranties and Agreements of Initial Purchasers. Each
Initial Purchaser, severally and not jointly, represents and warrants that such
Initial Purchaser is a QIB. Each Initial Purchaser, severally and not jointly,
agrees with the Company that:

 

(a) The Notes and the Conversion Shares have not been and will not be registered
under the Securities Act in connection with the initial offering of the Notes.

 

(b) Such Initial Purchaser is a QIB;

 

(c) Such Initial Purchaser will not offer or sell the Notes in the United States
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D, including (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar medium or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising in the United States; and

 

(d) Such Initial Purchaser has not offered or sold, and will not offer or sell,
any Notes in the United States except to persons whom it reasonably believes to
be QIBs.

 

7. Indemnification and Contribution.

 

(a) The Company shall indemnify and hold harmless each Initial Purchaser, its
officers and employees and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act from and against any loss, claim, damage or liability, joint
or several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or action relating to purchases and sales of the
Notes), to which that Initial Purchaser, officer, employee or controlling person
may become subject:

 

27



--------------------------------------------------------------------------------

(i) insofar as such loss, claim, damage, liability or action arises out of, or
is based upon: (A) any untrue statement or alleged untrue statement of a
material fact contained in (1) any Preliminary Offering Memorandum or the
Offering Memorandum, or in any amendment or supplement thereto, or (2) any blue
sky application or other document prepared or executed by the Company (or based
upon any written information furnished by the Company) filed in any jurisdiction
specifically for the purpose of qualifying any or all of the Notes under the
securities laws of any state or other jurisdiction (such application, document
or information being hereinafter called a “Blue Sky Application”), or (B) the
omission or alleged omission to state therein any material fact necessary to
make the statements therein not misleading; or

 

(ii) to the extent of the aggregate amount paid in settlement of any litigation,
or any investigation or proceeding by any governmental agency or body, commenced
or threatened, or of any claim whatsoever based upon any such untrue statement
or omission, or any such alleged untrue statement or omission; provided that
(subject to Section 7(c)) any such settlement is effected with the written
consent of the Company, which consent will not be unreasonably withheld,

 

and shall reimburse each Initial Purchaser and each such officer, employee and
controlling person promptly upon demand for any and all expense whatsoever, as
incurred (including the fees and disbursements of counsel chosen by the
Representatives, except as reimbursement of such fees may be limited by Section
7(c)), reasonably incurred by that Initial Purchaser, officer, employee or
controlling person in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability or
action arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any Preliminary Offering
Memorandum or the Offering Memorandum, or in any such amendment or supplement,
or in any Blue Sky Application in reliance upon and in conformity with the
written information furnished to the Company by or on behalf of any Initial
Purchaser specifically for inclusion therein and described in Section 7(e);
provided, further, that as to any Preliminary Offering Memorandum, this
indemnity agreement shall not inure to the benefit of any Initial Purchaser, its
officers or employees or any person controlling that Initial Purchaser on
account of any loss, claim, damage, liability or action arising from the sale of
Notes to any person by that Initial Purchaser if that Initial Purchaser failed
to send or give a copy of the Offering Memorandum, as the same may be amended or
supplemented, to that person, and the untrue statement or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact in such Preliminary Offering Memorandum was corrected in the Offering
Memorandum, unless such failure resulted from non-compliance by the Company with
Section 3(b). The foregoing indemnity agreement is in addition to any liability
which the Company may otherwise have to any Initial Purchaser or to any officer,
employee or controlling person of that Initial Purchaser.

 

28



--------------------------------------------------------------------------------

(b) Each Initial Purchaser, severally and not jointly, shall indemnify and hold
harmless, the Company, its officers and directors, and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which the
Company or any such director, officer or controlling person may become subject,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon:

 

(i) any untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Memorandum or the Offering Memorandum or
in any amendment or supplement thereto, or in any Blue Sky Application, or

 

(ii) the omission or alleged omission to state therein any material fact
necessary to make the statements therein not misleading,

 

but in each case only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with the written information furnished to the Company by or on behalf
of that Initial Purchaser specifically for inclusion therein and described in
Section 7(e), and shall reimburse the Company and any such director, officer or
controlling person promptly upon demand for any legal or other expenses (except
as reimbursement may be limited by Section 7(c)) reasonably incurred by the
Company or any such director, officer or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred. The foregoing
indemnity agreement is in addition to any liability which any Initial Purchaser
may otherwise have to the Company or any such director, officer or controlling
person.

 

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 7 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under Section 7(a) and 7(b). If any such
claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel to represent
jointly the Initial Purchasers and their respective officers, employees and

 

29



--------------------------------------------------------------------------------

controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Initial Purchasers against the
Company under this Section 7, if the Initial Purchasers shall have reasonably
concluded that there may be one or more legal defenses available to the Initial
Purchasers and their respective officers, employees and controlling persons that
are different from or additional to those available to the Company and its
officers, employees and controlling persons, the fees and expenses of a single
separate counsel, in addition to local counsel, shall be paid by the Company. No
indemnifying party shall:

 

(i) without the prior written consent of the indemnified parties (which consent
shall not be unreasonably withheld) settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
(1) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (2) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party, or

 

(ii) be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld) but if
settled with its written consent or if there be a final judgment of the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss of liability by
reason of such settlement or judgment.

 

(d) If the indemnification provided for in this Section 7 shall for any reason
be unavailable or insufficient to hold harmless an indemnified party under
Section 7(a) or 7(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, each indemnifying party shall,
in lieu of indemnifying such indemnified party, contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability, or action in respect thereof:

 

(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Initial Purchasers on the other
from the offering of the Notes, or

 

(ii) if the allocation provided by clause 7(d)(i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause 7(d)(i) but also the relative fault of the
Company on the one hand and the Initial Purchasers on the other with respect to
the statements or omissions or alleged statements or alleged omissions that
resulted in such loss, claim, damage or liability (or action in respect
thereof), as well as any other relevant equitable considerations.

 

30



--------------------------------------------------------------------------------

The relative benefits received by the Company on the one hand and the Initial
Purchasers on the other with respect to such offering shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Notes
purchased under this Agreement (before deducting expenses) received by the
Company on the one hand, and the total discounts and commissions received by the
Initial Purchasers with respect to the Notes purchased under this Agreement, on
the other hand, bear to the total gross proceeds from the offering of the Notes
under this Agreement, in each case as set forth in the table under the caption
“Plan of Distribution” in the Offering Memorandum.

 

The relative fault shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company or the
Initial Purchasers, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

The Company and the Initial Purchasers agree that it would not be just and
equitable if the amount of contributions pursuant to this Section 7(d) were to
be determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to
herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 7(d) shall be deemed to include, for purposes of this
Section 7(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing or defending any
such litigation, investigation or proceeding by any governmental agency or body,
or commenced or threatened action or claim.

 

Notwithstanding the provisions of this Section 7(d), no Initial Purchaser shall
be required to contribute any amount in excess of the amount by which the total
price at which the Notes resold by it in the initial placement of such Notes
were offered to investors exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7(d), each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act shall have the same rights to contribution as such Initial
Purchaser, and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act shall have
the same rights to contribution as the Company. The Initial Purchasers’
obligations to contribute as provided in this Section 7(d) are several in
proportion to their respective purchase obligations and not joint.

 

31



--------------------------------------------------------------------------------

(e) The Initial Purchasers severally confirm that the statements (i) with
respect to the offering of the Notes set forth in the third sentence of the
ninth paragraph on the cover page of the Offering Memorandum; (ii) in the third
and fifth paragraphs under the heading “Plan of Distribution”; (iii) in the
paragraph under the heading “Plan of Distribution—Notes Are Not Being
Registered” in the Offering Memorandum; (v) in the third and fourth sentences of
the first paragraph under the heading “Plan of Distribution—New Issue of Notes”
in the Offering Memorandum; and (vi) in the first and third sentences of the
first paragraph under the heading “Plan of Distribution—Price Stabilization and
Short Positions” in the Offering Memorandum are correct and constitute the only
information furnished in writing to the Company by or on behalf of the Initial
Purchasers specifically for inclusion in the Offering Memorandum.

 

8. Defaulting Initial Purchasers.

 

If, on any Delivery Date, any Initial Purchaser defaults in the performance of
its obligations under this Agreement, the remaining non-defaulting Initial
Purchasers shall be obligated to purchase the aggregate principal amount of
Notes which the defaulting Initial Purchaser agreed but failed to purchase on
such Delivery Date in the respective proportions which the total aggregate
principal amount of Notes set opposite the name of each remaining non-defaulting
Initial Purchaser in Schedule 1 hereto bears to the total aggregate principal
amount of Notes set opposite the names of all the remaining non-defaulting
Initial Purchasers in Schedule 1 hereto; provided, however, that the remaining
non-defaulting Initial Purchasers shall not be obligated to purchase any Notes
on such Delivery Date if the total aggregate principal amount of Notes which the
defaulting Initial Purchasers agreed but failed to purchase on such date exceeds
9.09% of the total aggregate principal amount at maturity of Notes to be
purchased on such Delivery Date, and any remaining non-defaulting Initial
Purchaser shall not be obligated to purchase more than 110% of the aggregate
principal amount at maturity of Notes which it agreed to purchase on such
Delivery Date pursuant to the terms of Section 2. If the foregoing maximums are
exceeded, the remaining non-defaulting Initial Purchasers, or those other
purchasers satisfactory to the Initial Purchasers who so agree, shall have the
right, but shall not be obligated, to purchase on such Delivery Date, in such
proportion as may be agreed upon among them, the total aggregate principal
amount of Notes to be purchased on such Delivery Date. If the remaining Initial
Purchasers or other purchasers satisfactory to the Initial Purchasers do not
elect to purchase on such Delivery Date the aggregate principal amount of Notes
which the defaulting Initial Purchasers agreed but failed to purchase, this
Agreement (or with respect to the Optional Delivery Date, the obligation of the
Initial Purchasers to purchase the Optional Notes) shall terminate without
liability on the part of any non-defaulting Initial Purchasers and the Company,
except that the Company will continue to be liable for the payment of expenses
to the extent set forth in Sections 4 and 10. As used in this Agreement, the
term “Initial Purchaser” includes, for all purposes of this Agreement unless the
context requires otherwise, any party not listed in Schedule 1 hereto who,
pursuant to this Section 8, purchases Notes which a defaulting Initial Purchaser
agreed but failed to purchase.

 

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company for damages caused by its default. If other

 

32



--------------------------------------------------------------------------------

purchasers are obligated or agree to purchase the Notes of a defaulting or
withdrawing Initial Purchaser, either the remaining non-defaulting Initial
Purchasers or the Company may postpone the Delivery Date for up to seven full
business days in order to effect any changes in the Offering Memorandum or in
any other document or arrangement that, in the opinion of counsel to the Company
or counsel to the Initial Purchasers, may be necessary.

 

9. Termination.

 

(a) The obligations of the Initial Purchasers hereunder may be terminated by the
Initial Purchasers by notice given to and received by the Company prior to
delivery of and payment for the Notes if, prior to that time: (i) there has
occurred one of the events described in Section 5(k), or (ii) there has occurred
any material adverse change in the financial markets in the United States, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Representatives,
impracticable or inadvisable to market the Notes or to enforce contracts for the
sale of the Notes, or (iii) trading in any securities of the Company has been
suspended or materially limited by the Commission or The Nasdaq National Market,
or if trading generally on the American Stock Exchange or the New York Stock
Exchange or in The Nasdaq National Market has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by such system
or by order of the Commission, the National Association of Securities Dealers,
Inc. or any other governmental authority, or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States or (iv) a banking moratorium has been declared by either Federal
or New York authorities.

 

(b) If this Agreement is terminated pursuant to this Section 9, such termination
shall be without liability of any party to any other party except as provided in
Section 10 and provided, further, that Sections 1, 7 and 13 shall survive such
termination and remain in full force and effect.

 

10. Reimbursement of Initial Purchasers’ Expenses. If (a) the Company shall fail
to tender the Notes for delivery to the Initial Purchasers for any reason
permitted under this Agreement or (b) the Initial Purchasers shall decline to
purchase the Notes for any reason permitted under this Agreement (including the
termination of this Agreement pursuant to Section 9), the Company shall
reimburse the Initial Purchasers for the fees and expenses of their counsel and
for such other out-of-pocket expenses as shall have been incurred by them in
connection with this Agreement and the proposed purchase of the Notes, and upon
demand the Company shall pay the full amount thereof to the Initial Purchasers.
If this Agreement is terminated pursuant to Section 8 by reason of the default
of one or more Initial Purchasers, the Company shall not be obligated to
reimburse any defaulting Initial Purchaser on account of those expenses.

 

33



--------------------------------------------------------------------------------

11. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

 

(a) if to the Initial Purchasers, shall be delivered or sent by mail, telex or
facsimile transmission to Merrill Lynch & Co., North Tower, World Financial
Center, New York, New York 10281, Attention: Paul A. Pepe (Fax: 212-738-1069)
and to Lehman Brothers Inc., 745 Seventh Avenue, New York, New York 10019,
Attention: Syndicate Department (Fax: 646-834-8133) and 399 Park Avenue, 10th
Floor, New York, New York 10022, Attention: Director of Litigation, Official
General Counsel (Fax: 212-520-0421); and

 

(b) if to the Company, shall be delivered or sent by mail, telex or facsimile
transmission to Nektar Therapeutics, 150 Industrial Road, San Carlos, California
94070, Attention: Secretary (Fax: 650-620-5360).

 

provided, however, that any notice to an Initial Purchaser pursuant to Section
7(c) shall be delivered or sent by mail, telex or facsimile transmission to each
such Initial Purchaser, which address will be supplied to any other party hereto
by Merrill Lynch upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof. The Company shall
be entitled to act and rely upon any request, consent, notice or agreement given
or made on behalf of the Initial Purchasers by Merrill Lynch.

 

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company and their
respective successors. This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except that the representations,
warranties, indemnities and agreements of the Company contained in this
Agreement shall also be deemed to be for the benefit of the officers and
employees of each Initial Purchaser and the person or persons, if any, who
control each Initial Purchaser within the meaning of Section 15 of the
Securities Act and any indemnity agreement of the Initial Purchasers contained
in Section 7(b) of this Agreement shall be deemed to be for the benefit of
directors, officers and employees of the Company, and any person controlling the
Company within the meaning of Section 15 of the Securities Act. Nothing
contained in this Agreement is intended or shall be construed to give any
person, other than the persons referred to in this Section 12, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

 

13. Survival. The respective indemnities, representations, warranties and
agreements of the Company and the Initial Purchasers contained in this Agreement
or made by or on behalf of them, respectively, pursuant to this Agreement, shall
survive the delivery of and payment for the Notes and shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement or
any investigation made by or on behalf of any of them or any person controlling
any of them.

 

14. Definition of the Terms “Business Day” and “Subsidiary.” For purposes of
this Agreement, (a) ”business day” means any day on which the New York Stock
Exchange, Inc. is open for trading and (b) ”subsidiary” has the meaning set
forth in Rule 405 of the rules and regulations promulgated under the Securities
Act.

 

34



--------------------------------------------------------------------------------

15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

16. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

 

17. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

35



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement between the Company and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

Very truly yours,

NEKTAR THERAPEUTICS

By:

 

/s/ Ajit Gill

--------------------------------------------------------------------------------

Name:

  Ajit Gill

Title:

  Chief Executive Officer

 

Accepted and agreed by:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

By:

 

/s/    Saira Ramasastry

--------------------------------------------------------------------------------

            Authorized Representative

 

LEHMAN BROTHERS INC.

 

By:  

/s/    David A. Galper

--------------------------------------------------------------------------------

Name:

  David A. Galper

Title:

  Vice President

 

For themselves and as Representatives of the

other Initial Purchasers named in Schedule I hereto.

 

36



--------------------------------------------------------------------------------

SCHEDULE 1

 

Initial Purchasers    

--------------------------------------------------------------------------------

   Principal Amount
of Firm Notes


--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 96,251,000

Lehman Brothers Inc.

     96,251,000

Goldman, Sachs & Co.

     26,675,000

Deutsche Bank Securities Inc.

     20,075,000

WR Hambrecht + Co, LLC.

     8,937,500

Leerink Swann & Company.

     8,937,000

SG Cowen & Co., LLC.

     8,937,000

SunTrust Capital Markets, Inc.

     8,937,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 275,000,000

 

37